954 F.2d 732
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.EMS-AMERICAN GRILON, INC. and EMS-CHEMIE AG, Appellants,v.DSM RESINS U.S., INC., DSM Resins B.V. Appellees.
Appeal No. 90-1036.
United States Court of Appeals, Federal Circuit.
Oct. 10, 1991.

DISMISSED.
ORDER RE:
MOTION TO DISMISS THE PRESENT APPEAL
RICH, Circuit Judge.


1
Upon appellants motion, this Court hereby ORDERS THAT:  the present appeal is dismissed.


2
SO ORDERED.